Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 12, 2021                                                                                     Bridget M. McCormack,
                                                                                                                Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                          David F. Viviano
  161639                                                                                              Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh
                                                                                                       Elizabeth M. Welch,
  JERMEY GOOD,                                                                                                       Justices
           Plaintiff-Appellant,
                                                                    SC: 161639
  v                                                                 COA: 345564
                                                                    Oakland CC: 2016-155301-NF
  PIONEER STATE MUTUAL INSURANCE
  COMPANY,
             Defendant-Appellee.
  ______________________________________/

         On order of the Chief Justice, the stipulation signed by counsel for the parties
  agreeing to the dismissal of this application for leave to appeal is considered, and the
  application for leave to appeal is DISMISSED with prejudice and without costs.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  May 12, 2021

                                                                              Clerk